United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-3939
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Roger Allan Rowley,                    *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: May 18, 2009
                                Filed: May 26, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Roger Rowley (Rowley) brings this direct criminal appeal of the sentence the
district court1 imposed upon revoking his supervised release. Counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967).

       On November 26, 2008, the court revoked Rowley’s supervised release and
sentenced him to 14 months imprisonment and 22 months of supervised release; the
court entered judgment that same day. The notice of appeal, filed on December 12,

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
2008, was untimely by one day because it was not filed within 10 days of entry of
judgment. See Fed. R. App. P. 4(b)(1)(A)(i). A district court may grant a defendant
an additional 30 days in which to file a notice of appeal upon a showing of excusable
neglect or good cause. See Fed. R. App. P. 4(b)(4).

       Counsel’s motion is held in abeyance, and the case is remanded to the district
court to determine whether the time for filing a notice of appeal should be extended
under Rule 4(b)(4). See United States v. Austin, 217 F.3d 595, 598 (8th Cir. 2000);
United States v. Petty, 82 F.3d 809, 810 (8th Cir. 1996) (per curiam). Upon making
that determination, the district court shall return the case to this court for dismissal or
further proceedings, as may be appropriate.
                        ______________________________




                                           -2-